DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.




Claim Disposition
3.	Claims 5-9, 14-15, 19 and 21 have been cancelled. Claims 1-4, 10-13, 16-18 and 20 are pending and are under examination.

Claim Objections

4.	Claims 1 and 11 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite, “An E. coli host cell comprising at least one product-responsive biosensor[[,]] and a nucleic acid molecule, comprising: 
a product-responsive biosensor binding site; and 
at least one promoter operably linked to a selection gene, [[; and]] wherein the selection gene is selected from the group consisting of: an antibiotic resistance gene and a gene encoding a protein from an essential metabolic pathway; and wherein the at least one product-responsive biosensor binding site is operably linked to the at least one promoter” (see claim 11 with similar language).
Appropriate correction is required.



 Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-4, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “an E. coli host cell comprising at least one product-responsive biosensor, and a nucleic acid molecule comprising: a product-responsive biosensor binding site; at least one promoter operably linked to a selection gene; and wherein the selection gene is selected from the group consisting of an antibiotic resistance gene and a gene encoding a protein from an essential metabolic pathway; and wherein the at least one product-responsive biosensor binding site is operably linked to the at least one promoter” (see claim 1). The claimed invention is overly broad and encompasses any E. coli strain for the recited host cells. The instant specification discloses utilization of DH1 and DH10B (see for example, page 28) of E. coli. The claimed invention encompasses ‘any nucleic acid molecule and any promoter’, E. coli host cells (see claim 11, for example) and a quality control system for selection of high producing, non-genetic, metabolic variants of E. coli host cells (see claim 16, for example). Note that claim 11 and the dependent claims hereto are also generically directed to E. coli host cells which is overly broad based on the disclosure in the specification. However, the claimed invention of claim 16 and dependent claims thereto, is not adequately described with respect to no specific host cell strain and based on the disclosure of E. coliDH10 B in the instant specification.
The instant specification discloses that several bio-products can be made such as ethanol, butanol and fatty acids (see paragraph [0004]), and however, it’s prophetic and not limiting. In addition the specification at paragraph [0045] provides the following disclosure, “ Host cells can include, for example, Escherichia,
Acinetobacter, Azotobacter, Bacillus, Bradyrizobium, Caulobacter, Chlamydia, Clostridium, Enterococcus, Klebsiella, Myxococcus, Planctomyces,
Pseudomonas, Rhizobium, Rhodobacter, Salmonella, Sinorhizobium, Streptomyces, Rhodotorula, Lactococcus, Saccharomyces, Aspergillus, Yarrowia, Arabidopsis, Arachis, Vitis, Gossypium, and Vibrio cells, as well as any other suitable prokaryotic or eukaryotic cells’.
Firstly, the limitations of the specification cannot be read into the claims and the claims are not limited to this listing. Secondly, the disclosure is more prophetic, and does not breathe life into the claims. The clams are not commensurate in scope with the 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by
disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The courts have said that the ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357(Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's 
The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that itis part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (Supplemental Material, cited on IDS).
Zhang et al. discloses plasmid pLR-rfp were transformed into wild-type HDI host cell  comprising a product-responsive biosensor and a selection gene (fatty acid/acyl-CoA biosensor pLR-rfp cotransformed with tesA, selection gene), see Figures 1-2.  Zhang et al. also teach FAEE production from control strains with constitutive promoters and transcript start sites (see FIGs 3-5). The product-responsive biosensor regulates expression of the selection gene via a promoter (see Figures 1-5). The product-responsive biosensor is a protein-based biosensor such as FadR (see FIG 5 a-c). The selection gene is a metabolic pathway gene, for example, FAEE biosynthesis (FIG 5). Therefore, the limitations of the claims are met by the  reference.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 10-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Nature Biotechnology, cited on IDS) taken with  Zhang et al. (Supplemental Material, cited on IDS) and in view of Raman et al. (cited on IDS).

Zhang et al. (Nature Biotechnology) teach an E. coli DH1 that is transformed with FadR, has promoter Par and a tesA (a selection gene) (See pages 352-357). FadR is a well-established fatty acid metabolism regulator protein which is a bacterial transcription factor. Zhang’s  (Nature Biotechnology) utilization of a selection gene in the art would necessarily mean that specific cells are selected that would be considered as an isoclonal population. Zhang et al. (Nature Biotechnology) teach the use of kanamycin resistant gene (antibiotic resistant gene), see the reference “construction of FA biosensors” section. Zhang et al. (Nature Biotechnology) does not expressly teach details regarding culturing by applying selection pressure and adding an antibiotic to the culture medium. However, based on the utilization of a selection gene would intrinsically involve selection pressure.
Zhang et al. discloses plasmid pLR-rfp were transformed into wild-type HDI host cell (E.coli) comprising a product-responsive biosensor and a selection gene (fatty acid/acyl-CoA biosensor pLR-rfp cotransformed with tesA, selection gene), see Figures 1-2.  Zhang et al. also teach FAEE production from control strains with constitutive promoters and transcript start sites (see FIGs 3-5).  The product-responsive biosensor regulates expression of the selection gene via a promoter (see Figures 1-5). The product-responsive biosensor is a protein-based biosensor such as FadR (see FIG 5 a-c). The selection gene is a metabolic pathway gene, for example, FAEE biosynthesis (FIG 5). 
E.coli) comprising a product-responsive biosensor and a selection gene in the genome (thus transformed). The product-responsive biosensor regulates expression of the selection gene via a promoter (see page 17804, Results, fig. 1). The product-responsive biosensor is a protein-based biosensor such as MphR, TigR and TetR (page 17804. col.2, paragraph 1, fig.2). The selection gene is a metabolic pathway gene, for example, acetyl-CoA carboxylase gene (accABCD) (page 17805. col.2, last paragraph). Therefore, the invention of independent claim 1 and dependent claims 2-4 and 10 are obvious based on the teaching of the reference.
Raman et al. at page 17805. col.2, paragraphs 1-4, discloses a method for product biosynthesis and a quality control system for enhanced biosynthesis of a product using the host cell, wherein the genome of the host cell (E.co//) comprises a product-responsive biosensor (sensor regulating acetyl-CoA carboxylase) and a selection gene (gene encoding acetyl-CoA carboxylase). Therefore, the inventions of independent claims 11 and 16 are rendered obvious by the reference.
The features of dependent claims 12-13, 17-18 and 20 also are known from Raman et al., namely a method further comprises applying a selection pressure comprising adding an antibiotic to the growth medium or depleting the growth medium (Fig.2), use of product-responsive biosensor which is a protein-based biosensor such as MphR, TigR and TetR and which regulates expression of the selection gene (acetyl-CoA carboxylase metabolic pathway gene ) (page 17804. col.2, paragraph 1, page 17805. col.2, last paragraph).

whole because Zhang et al. (Nature Biotechnol)  taken with Zhang et al. and Raman et al. in combination teach the claimed invention of an E. coli transformed. One of ordinary skill in the art would be motivated to combine the teaching of the references because of the common objective to increase performance/improve performance of cellular variations to get desired products. In KSR v Teleflex (500 US 398 2007) (pages 12-13) "... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill."



Response to Arguments
8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note the rejections remain under 112 first and 103 for the reasons stated above and herein; and a new rejection has been instituted under 102 based on amendments made to the claims.
the key aspect of the invention is an expression vector or nucleic acid molecule that expresses a selection gene in response to the level of a desired product within the cell. The only requirement on the host cell is that it be able to drive expression of the desired product and the selection gene”. Applicant’s argument is not persuasive because the key elements of the claimed invention are not adequately described. Claim 1 does not define the expression vector or nucleic acid needed to produce the desired result, thus one of ordinary skill in the art would not have a glimpse of what specific E. coli strain, what specific vector or nucleic acid, what specific selection gene and what specific promoter is needed to get the results to be able to satisfy the key elements of the claimed invention. The claimed invention is to a product, an E. coli comprising the aforementioned elements which are not adequately described. The claimed invention remains overly broad for example, the selection gene can be any gene encoding any protein from any essential metabolic pathway. The E. coli is transformed with any nucleic acid molecule and the instant specification describes embodiments such as ‘pBAR3K-rfp’ and an E.coli DH1 strain, however, the limitations of the specification cannot be read into the claims.
	In addition, applicant asserts that a person of skill in the art would be able to select cells capable of driving expression of the desired product and the selection gene. In support of this position, applicant submitted an article from Current Protocols in Protein Science, providing an overview of methods of expressing and purifying 
Applicant is reminded that the 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  Therefore, the claims remain rejected under 112, first paragraph.
Regarding the 103 rejection, applicant separately attacks the references and the combined teaching renders the claimed invention as obvious. Applicant on the record states that an ordinary skilled worker would be able to select cells capable of driving expression of the desired product and the selection gene. It is also stated that at the time of filing, numerous expression systems were known and in routine use and submitted an article to demonstrate these principles. It is further stated that an ordinary skilled worker would be able to choose an appropriate cell and would reasonably expect that the disclosed biosensor would work as described in the chosen cell (see page 11 of the remarks, for example). The cited art teaches a biosensor and transformation of a cell and even if the intended use differs from the claimed invention, it is still rendered as obvious. Applicant is arguing limitations not present in claim with respect to the selection pressure which is a further limitation found in claims 12-13 and is addressed in the cited references. A nucleic acid molecule operably linked to a promoter is routine in E. coli and a tesA gene under the control of a PlacUV5 promoter, among others. The product responsive biosensor is broadly described in the following manner: [0047] “any suitable product-responsive biosensor may be used. The product-responsive biosensor may be selected from a product-responsive transcription factor, a metabolite-based biosensor, an RNA-based biosensor, a protein-based biosensor, a protein activity-based biosensor, and a stress response-based biosensor. In some embodiments when the product-responsive biosensor is a product (or ligand) responsive transcription factor, it may be selected from a lipid-responsive transcription factor, an amino acid responsive transcription factor, a nucleic acid responsive transcription factor, a nucleic acid related compound responsive transcription factor, a carbohydrate-responsive transcription factor, a central metabolite responsive transcription factor, a phenolic compound responsive transcription factor, a cofactor-responsive transcription factor, a metal ion responsive transcription factor, a steroid-responsive transcription factor, and the like, as well as other molecule responsive transcription factors known to those skilled in the art” . Applicant states that, “the main concept of the invention is a way of making cells self-selective so that those cells expressing high levels of a desired product outperform cells producing less, or none, of the desired product”, the Zhang et al. references teach a transcription factor that regulates several process in FA biosynthesis such as FadR. By tunning the expression E. coli they increase the production of a product and transcriptional changes to many genes which is crux of the claimed invention, therefore the claimed invention is obvious and lack novelty.


Conclusion

9.	No claims are presently allowable, however, embodiment such as pBAR3K-rfp is free of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652